DIAL, Justice,
dissenting.
I agree with the majority opinion in all respects except the sustaining of grounds of error three, four and five.
The murder/voluntary manslaughter dichotomy is a unique situation in Texas jurisprudence. As pointed out in Judge Clinton's opinion in Bradley v. State, 688 S.W.2d 847 (Tex.Crim.App.1985) it is the only offense where if the evidence raises a particular issue (sudden passion), that has the effect of making voluntary manslaughter a lesser included offense to murder. The absence of evidence raising the issue of sudden passion prevents voluntary manslaughter from being treated as a lesser included offense. Because of the unique*363ness of this situation not all general rules of law apply. It must be accorded special treatment.
A careful reading of Judge Clinton’s opinion in Bradley reveals that he only criticizes the opinion in Braudrick v. State, 572 S.W.2d 709 (Tex.Crim.App.1978) for stating that voluntary manslaughter is always a lesser included offense to murder. He goes on to explain, as stated above, that the lesser included treatment is only utilized in special evidentiary situations. That question along with the factual sufficiency of the evidence in Bradley were the only two questions addressed in Judge Clinton’s opinion. The issue in our present case is neither of the above. Rather, it is the placing of the burden of proof on the issue of sudden passion in a charge involving voluntary manslaughter.
If we look at the court’s charge in our present case we see that the trial judge first applied the facts of the case to the indictment and the statutory definition of voluntary manslaughter in its entirety. This was precisely what the law required the judge to do. It did not harm the accused, and he did not object to that language.
The trial judge then added a paragraph which said that the State did not have the burden of proof on the issue of sudden passion. This too is well established Texas law. Jefcoat v. State, 644 S.W.2d 719, 724 (Tex.Crim.App.1982); Humphries v. State, 615 S.W.2d 737, 738 (Tex.Crim.App.1981); Braudrick, supra; Paige v. State, 573 S.W.2d 16, 18 (Tex.Crim.App.1978). Bradley in no way changed this specific rule of Texas law.
The accused objected, claiming that this relieved the State of proving an element alleged in the indictment and shifting the burden of proving it to the defense.
Granted, one paragraph of the charge has the appearance of placing the burden of proof of sudden passion on the State and in a second paragraph relieving the State from that particular burden. A careful analysis will reveal that this is probably the only course that the trial judge could follow, and furthermore, it is in no way harmful to the defendant. TEX.CODE CRIM. PROC.ANN. art. 36.19 (Vernon 1966). If the jury believed beyond a reasonable doubt that all of the elements in the statutory definition of voluntary manslaughter were present in the case, they should find the defendant guilty of that offense. This is so regardless of which side has the burden of establishing the evidence that the jury has found to be true beyond a reasonable doubt. We should note that the charge does not tell the jury to find the defendant guilty of voluntary manslaughter even if they believed that sudden passion was not proved. The charge merely says that the State does not have the burden of proving that particular issue.
It is important that we reaffirm clearly that the State does not have the burden of establishing the issue of sudden passion in a trial on the offense of voluntary manslaughter. This is an exception to the general rule that the State must prove all allegations in the indictment. To hold otherwise would result in an untenable situation in a trial based on an indictment alleging only murder, which is invariably the case. The result would be requiring the State to assume the burden of proving the absence of sudden passion as they attempt to obtain a conviction for the offense of murder, and then having them assume the burden of proving sudden passion in order to establish the lesser included offense of voluntary manslaughter. The conflict in this situation is obvious.
If this case were reversed we could not instruct the trial court to charge the next jury other than as the judge did in the present case.
Situations where the trial is on an indictment for voluntary manslaughter are rare. The typical trial in which voluntary manslaughter is considered by the jury is a trial where there is an indictment for murder, and voluntary manslaughter merely comes into the case as the evidence unfolds raising the issue of sudden passion. We sim*364ply cannot let the law degenerate in this area and require the State to prove and disprove the same issue.
Another reason why it would be inappropriate to place the burden of proving the presence of sudden passion on the State would be demonstrated in a subsequent trial in this case. Having the legal bar to a conviction for murder, the defendant could with impunity take the witness stand and admit under oath that he committed an intentional homicide of the cold-blooded premeditated type. By convincing the jury that he had committed a murder it would result in acquitting him of what would otherwise be the lesser included offense of voluntary manslaughter.
In summary, the law imposes on the State the burden of establishing the absence of sudden passion when they are seeking to obtain a conviction for murder. If the issue of sudden passion is raised, the State’s burden is to show its absence; the State’s burden is not to show its presence. When the issue is raised the court must charge on voluntary manslaughter. It is appropriate for the court to tell the jury that the State does not have the burden of establishing the presence of sudden passion on either murder or voluntary manslaughter.
This case is important because it will be one of the few opinions written where voluntary manslaughter is the primary offense in the trial rather than a lesser included offense derived from an indictment for murder.
Furthermore, Bradley stands for nothing more than the judgment of the court. The opinion of Judge Clinton, though scholarly, was joined by three other judges at the most. Two judges dissented, and three judges concurred in the result only. Off v. U.S., 35 F.2d 222, 226 (S.D.Ill.1929); 21 C.J.S., Courts § 189 (1940). Braudrick is still the law in Texas.
The judgment of conviction should be affirmed.